1

2

3

4
                               UNITED STATES DISTRICT COURT
5
                                      DISTRICT OF NEVADA
6
                                                ***
7
     DONEALE FEAZELL,                                Case No. 3:16-cv-00313-MMD-CBC
8
                                       Petitioner,                      ORDER
9           v.
10   RENEE BAKER, et al.,
11                                 Respondents.
12

13          Petitioner’s third motion for enlargement of time (ECF No. 56) is granted, and

14   Petitioner will have until May 23, 2019, to file an opposition to Respondents’ motion to

15   dismiss. No further extensions of time are likely to be granted.

16          DATED THIS 9th day of April 2019.

17

18                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26
27

28
